Exhibit 10.1

 

TERMINATION AGREEMENT

 

This Termination Agreement (this “Agreement”) is entered into and made effective
as of October 28, 2009 by and among FB Bancorp, a California corporation (“FB
Bancorp”), First Business Bank, National Association, a national banking
association (“First Business Bank”), 1st Pacific Bancorp, a California
corporation (“1st Pacific Bancorp”), and 1st Pacific Bank of California, a
California state-chartered bank and the wholly-owned subsidiary of 1st Pacific
Bancorp (“1st Pacific Bank”), with reference to the following:

 

RECITAL

 

WHEREAS, FB Bancorp, First Business Bank, 1st Pacific Bancorp and 1st Pacific
Bank are parties to an Agreement and Plan of Merger, dated as of July 16, 2009
(the “Merger Agreement”) and desire to terminate the Merger Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the parties agree as follows:

 

AGREEMENT

 

1.               Agreement to Terminate.   FB Bancorp, First Business Bank, 1st
Pacific Bancorp and 1st Pacific Bank agree to terminate the Merger Agreement by
mutual agreement pursuant to Section 11.1.1 of the Merger Agreement, effective
immediately.  Notwithstanding anything herein to the contrary, the provisions of
Sections 11.2, 13.1, 13.2, 13.6, 13.9 and 13.10 of the Merger Agreement and any
other section of the Merger Agreement which, by its terms, relates to
post-termination rights or obligations, shall survive the termination of the
Merger Agreement and remain in full force.

 

2.               Release of Claims. In consideration for its agreement to
terminate the Merger Agreement as set forth herein, each of FB Bancorp, First
Business Bank, 1st Pacific Bancorp and 1st Pacific Bank, on behalf of
themselves, and their respective officers, directors, employees, agents,
representatives, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, hereby fully
and forever release each other party and their respective, officers, directors,
employees, agents, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, from, and agree not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that any of them may possess (other than
claims for a breach of an obligation under this Agreement) including but not
limited to any and all claims relating to, or arising from, the Merger
Agreement.  FB Bancorp, First Business Bank, 1st Pacific Bancorp and 1st Pacific
Bank understand and agree that the release provided in this Section 2  extends
to all such claims and/or potential claims, and that they hereby expressly waive
all rights with respect to all such claims under California Civil Code section
1542, which provides as follows:

 

1

--------------------------------------------------------------------------------


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

3.               Press Releases.  Attached as Exhibit A is the mutually agreed
upon joint press release of the parties relating to the termination of the
Merger Agreement. Each of FB Bancorp, First Business Bank, 1st Pacific Bancorp
and 1st Pacific Bank will mutually agree on the issuance of any other press
release or public statements in respect of this Agreement and the Merger
Agreement terminated hereby and shall not issue any such press release or any
public statement prior to such mutual agreement, except as may be required by
applicable law.

 

4.               Definitions.  Capitalized terms used herein and not otherwise
defined shall have the same meaning as set forth in the Merger Agreement.

 

5.               Governing Law; Venue.  This Agreement shall be governed by the
laws of California, without giving effect to its principles of conflicts of
laws. The parties hereto agree that any disputes, claims, disagreements,
lawsuits, actions or controversies of any type or nature whatsoever that,
directly or indirectly, arise from or relate to this Agreement, including,
without limitation, claims relating to the inducement, construction or
performance of this Agreement, shall be brought in the state superior courts
located in San Diego County, California or Federal district courts located in
San Diego County, California, and the parties hereto agree not to challenge the
selection of that venue in any such proceeding for any reason, including,
without limitation, on the grounds that such venue is an inconvenient forum.

 

6.               Counterparts.  This Agreement may be executed in one or more
counterparts all of which shall be considered one and the same agreement. A
facsimile or other electronic copy of a signature page shall be deemed to be an
original signature page.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first above written.

 

 

FB BANCORP

 

 

 

By:

/s/ Nathan L. Rogge

 

Name:

Nathan L. Rogge

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

FIRST BUSINESS BANK

 

 

 

By:

/s/ Nathan L. Rogge

 

Name:

Nathan L. Rogge

 

Title:

President and Chief Executive Officer

 

 

 

 

1ST PACIFIC BANCORP

 

 

 

By:

/s/ Ronald J. Carlson

 

Name:

Ronald J. Carlson

 

Title:

President and Chief Executive Officer

 

 

 

1ST PACIFIC BANK OF CALIFORNIA

 

 

 

By:

/s/ Ronald J. Carlson

 

Name:

Ronald J. Carlson

 

Title:

President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

Draft Press Release

 

October 28, 2009 — San Diego, CA - First Business Bank, N.A. (FBBN - OTC
Bulletin Board) and 1st Pacific Bancorp (NASDAQ: FPBN) today announced the
termination of the Agreement and Plan of Merger dated July 16, 2009, and the
proposed merger transaction contemplated therein.  Nathan Rogge, President of
First Business Bank, stated that “today’s economic and regulatory environment
presented unanticipated complications that could not be overcome, given the
structure of the transaction.”  The parties have begun to explore alternative
transactions that could be mutually beneficial.

 

First Business Bank is exclusively focused on serving the special needs of
professionals and small- and medium-sized enterprises. Established in 2001,
First Business Bank is dedicated to providing businesses and professionals with
simple, fast and effective solutions. Experienced bankers deliver highly
tailored financial solutions while providing customers with educational and
networking opportunities. For more information, contact First Business Bank,
N.A. at (858) 847-4780, 12265 El Camino Real, Suite 100, San Diego, CA 92130, or
visit the company’s website at www.fbbank.com.

 

1st Pacific Bank of California is a San Diego community business bank. The bank
offers a full complement of business products and services to meet the financial
needs of professional firms, small- to mid-sized businesses, their owners and
the employees who work there. For additional information about 1st Pacific Bank,
visit the company’s website at www.1stpacbank.com.

 

Contacts: Rumpasri Chicharoen, First Business Bank 858-847-4780

Ronald J. Carlson, Chairman, President and CEO, 1st Pacific Bank of California
858-875-2005

 

Forward-Looking Statements

 

This release may contain forward-looking statements, which are included in
accordance with the “safe harbor” provisions of the Private Securities
Litigation Reform Act of 1995 and, accordingly, the cautionary statements
contained in 1st Pacific Bancorp’s Annual Report on Form 10-K for the year ended
Dec. 31, 2008 (See Item I — Business, and Item 7 — Management’s Discussion and
Analysis of Consolidated Financial Condition and Results of Operations), and
other filings with the Securities and Exchange Commission or the Board of
Governors of the Federal Reserve System are incorporated herein by reference.
These factors include, but are not limited to: the effect of interest rate and
currency exchange fluctuations; competition in the financial services market for
both deposits and loans; the ability to efficiently incorporate acquisitions
into current operations; the ability of the two institutions to increase their
customer bases; the effect of regulatory and legislative action; and regional
and general economic conditions. Actual results and performance in future
periods may be materially different from any future results or performance
suggested by the forward-looking statements in this release. Such
forward-looking statements speak only as of the date of this release. First
Business Bank and 1st Pacific Bancorp expressly disclaim any obligation to
update or revise any forward-looking statements found herein to reflect any
changes in their expectations of results or any change in events.

 

3

--------------------------------------------------------------------------------